Exhibit 10.57

 


PROMISSORY NOTE

 

 


BORROWER:


 


GREGORY W. BECKER, MICHELLE A. BECKER AND
GREGORY W. BECKER, AS TRUSTEE OF THE GREGORY
W. BECKER AND MICHELLE A. BECKER REVOCABLE
LIVING TRUST DATED APRIL 3, 2000 AND MICHELLE
A. BECKER, AS TRUSTEE OF THE GREGORY W. BECKER
AND MICHELLE A. BECKER REVOCABLE LIVING TRUST
DATED APRIL 3, 2000
25 SUNRISE COURT
MENLO PARK, CA 94025


 


LENDER:


 


SILICON VALLEY BANCSHARES
3003 TASMAN DRIVE
SANTA CLARA, CA 95054

 

Promissory Amount:  $1,000,000.00

 

Interest Rate:  3.450%

 

Date of note:  January 16, 2003

 

PROMISE TO PAY.  I promise to pay to Silicon Valley Bancshares (“Lender”), or
order, in lawful money of the United States of America, the principal amount of
One Million & 00/100 Dollars ($1,000,000.00), together with interest at the rate
of 3.450% per annum on the unpaid principal balance from January 22, 2003, until
paid in full.  The interest rate will not increase above 25.000%.

 

PAYMENT.  I will pay this loan in 59 regular payments of $4,462.58 each and one
irregular last payment estimated at $900,660.95.  My first payment is due March
1, 2003, and all subsequent payments are due on the same day of each month after
that.  My final payment due February 1, 2008, will be for all principal and all
accrued interest not yet paid.  Payments include principal and interest. 
Interest on this Note is computed on a 30/360 simple interest basis; that is,
with the exception of odd days in the first payment period, monthly interest is
calculated by applying the ratio of the annual interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by a month of
30 days. Interest for the odd days is calculated on the basis of the actual days
to the next full month and a 360-day year.  I will pay Lender at Lender’s
address shown above or at such other place as Lender may designate in writing. 
Unless otherwise agreed or required by applicable law, payments will be applied
first to accrued unpaid interest, then to principal, and any remaining amount to
any unpaid collection costs and late charges.

 

PREPAYMENT.  I agree that all loan fees and other prepaid finance charges are
earned fully as of the date of the loan and will not be subject to refund upon
early payment (whether voluntary or as a result of default), except as otherwise
required by law.  Except for the foregoing, I may pay without penalty all or a
portion of the amount owed earlier than it is due.  Early payments will not,
unless agreed to by Lender in writing, relieve me of my obligation to continue
to make payments under the payment schedule.  Rather, they will reduce the
principal balance due and may result in me making fewer payments.

 

DEFAULT.  I will be in default if any of the following happens:  (a) I fail to
make any payment when due.  (b) I break any promise I have made to Lender, or I
fail to comply with or to perform when due any other term, obligation, covenant,
or condition contained in this Note or any agreement related to this Note, or in
any other agreement or loan I have with Lender.  (c) Any representation or
statement made or furnished to Lender by me or on my behalf is false or
misleading in any material respect either now or at the time made or furnished. 
(d) I die or become insolvent, a receiver is appointed for any part of my
property, I make an assignment for the benefit of creditors, or any proceeding
is commenced either by me or against me under any bankruptcy or insolvency
laws.  (e) Any creditor tries to take any of my property on or in which Lender
has a lien or security interest.  This includes a garnishment of any of my
accounts with Lender.  (f) Any of the events described in this default section
occurs with respect to any guarantor of this Note.

 

LENDER’S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance on this Note and all accrued unpaid interest immediately due, without
notice, and then I will pay that amount.  Upon my failure to pay all amounts
declared due pursuant to this section, including failure to pay upon final
maturity, Lender, at its option, may also, if permitted under applicable law,
increase the interest rate on this Note 5.000 percentage points. Lender may hire
or pay someone else to help collect this Note if I do not pay.  I also will pay
Lender that amount.  This includes, subject to any limits under applicable law,
Lender’s attorneys’ fees and Lender’s legal expenses whether or not there is a
lawsuit, including attorneys’ fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any

 

--------------------------------------------------------------------------------


 

automatic stay or injunction), appeals, and any anticipated post-judgment
collection services. I also will pay any court costs, in addition to all other
sums provided by law.  This Note has been delivered to Lender and accepted by
Lender in the State of California.  If there is a lawsuit, I agree upon Lender’s
request to submit to the jurisdiction of the courts of Santa Clara County, the
State of California.  This Note shall be governed by and construed in accordance
with the laws of the State of California.

 

COLLATERAL.  I acknowledge this Note is secured by a Deed of Trust dated January
16, 2003, to a trustee in favor of Lender on real property located in San Mateo
County, State of California.  That agreement contains the following due on sale
provision:  Lender may, at its option, declare immediately due and payable all
sums secured by this Note upon the sale or transfer, without the Lender’s prior
written consent, of all or any part of the Real Property, or any interest in the
Real Property.  A “sale or transfer” means the conveyance of Real Property or
any right, title or interest therein; whether legal, beneficial or equitable;
whether voluntary or involuntary; whether by outright sale, deed, installment
sale contract, land contract, contract for deed, leasehold interest with a term
greater than three (3) years, lease-option contract, or by sale, assignment, or
transfer of any beneficial interest in or to any land trust holding title to the
Real Property, or by any other method of conveyance of Real Property interest. 
If any Trustor is a corporation, partnership or limited liability company,
transfer also includes any change in ownership of more than twenty-five percent
(25%) of the voting stock, partnership interests or limited liability company
interests, as the case may be, of Trustor.  However, this option shall not be
exercised by Lender if such exercise is prohibited by applicable law.

 

NOTE RATE.  The interest rate on this Note is 3.45%.  In the event Greg Becker’s
employment with Lender terminates, I acknowledge and agree that the interest
rate shall increase to the Note Rate of 5.45% per annum (the “Note Rate”)
effective the first day of the month following such termination of employment. 
In such case the monthly payments will increase to $5,646.56 and my annual
percentage rate shall be 5.487%.  Additionally, the last payment shall increase
accordingly.

 

BALLOON PAYMENT.  THIS LOAN IS PAYABLE IN FULL AT MATURITY.  YOU MUST THEN REPAY
THE ENTIRE PRINCIPAL BALANCE OF THIS LOAN AND ALL UNPAID INTEREST THEN DUE.

 

GENERAL PROVISIONS.  Lender may delay or forgo enforcing any of its rights or
remedies under this Note without losing them.  I and any other person who signs,
guarantees or endorses this Note, to the extent allowed by law, waive any
applicable statute of limitations, presentment, demand for payment, protest and
notice of dishonor.  Upon any change in the terms of this Note, and unless
otherwise expressly stated in writing, no party who signs this Note, whether as
maker, guarantor, accommodation maker or endorser, shall be released from
liability.  All such parties agree that Lender may renew or extend (repeatedly
and for any length of time) this loan, or release any party or guarantor or
collateral; or impair, fail to realize upon or perfect Lender’s security
interest in the collateral.  All such parties also agree that Lender may modify
this loan without the consent of or notice to anyone other than the party with
whom the modification is made.  The obligations under this Note are joint and
several.  This means that the words “I”, “me”, and “my” mean each and all of the
persons signing below.

 

PRIOR TO SIGNING THIS NOTE, I, AND EACH OF US, READ AND UNDERSTOOD ALL THE
PROVISIONS OF THIS NOTE.  I, AND EACH OF US, AGREE TO THE TERMS OF THE NOTE AND
ACKNOWLEDGE RECEIPT OF A COMPLETED COPY OF THE NOTE.

 

BORROWER:

 

X

/s/ Gregory W. Becker

 


 


GREGORY W. BECKER

 

X

/s/ Michelle A. Becker

 


 


MICHELLE A. BECKER

 

By:

/s/ Gregory W. Becker, Trustee

 

Gregory W. Becker, as Trustee of The Gregory W. Becker and Michelle A. Becker
Revocable Trust dated April 3, 2000

 

By:

/s/ Michelle A. Becker, Trustee

 

Michelle A. Becker, as Trustee of The Gregory W. Becker and Michelle A. Becker
Revocable Living Trust dated April 3, 2000

 

Fixed Rate.  Balloon.            LASER PRO, Reg. U.S. Pat. & T.M. Off., Ver.
3.28 (c) 2003 CFI ProServices, Inc.  All rights reserved. [CA-D20 BEC.LN R5.OVL]

 

--------------------------------------------------------------------------------